Case 1:13-cr-00043-LAP Document 426-1 Filed 11/19/19 Page 1 ofS

 

 

| USDC SDNY
DOCUN NT
SLECTEHACALLY FILED

   
 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

oo oe x
UNITED STATES OF AMERTCA
t FINAL ORDER OF FORFEITURE
-V.- AS TO CERTAIN SPECIFIC
: PROPERTY
WILLIAM R. COSME,
: $1 13 Cr. 43 (LAP)
Defendant.
mmm mmm meme x

WHEREAS, on or about March 30, 2017, the Court entered
a Preliminary Order of Forfeiture as to Specific
Properties /Money Judgment (the “preliminary Order of
Forfeiture”) (Docket Entry 345), which ordered the forfeiture to
the United States of all right, title and interest of WILLIAM R,
COSME (the “Defendant*) in the following property:

a. One 2012 Lamborghini Gallardo bearing vehicle
identification number ZHWGUGAUXCLA11382;

b. One 2011 Ferrari 458 Italia bearing vehicie
identification number ZFF67NFA7B0180598;

Cc. One 2011 Cadillac Escalade bearing vehicle
identification number 1GYS4HEF8BR342863;

d. Any and all funds and other property on deposit
dn account number 22510394 held at Scottrade, Inc., in the name

of William Cosme;

 

 

 
Case 1:13-cr-00043-LAP Document 426-1 Filed 11/19/19 Page 2 of 5

€, Any and all funds and other property on deposit
in account number 4800018653 held at Sterling National Bank in
the name of Cosmo Dabi International Trading Group;
({a) through (c), collectively, the “Vehicles”; (d) and {e),
collectively, the “Accounts”; (a) through (e), collectively, the
“Specific Properties”);

WHEREAS, the Preliminary Order of Forfeiture directed
the United States to publish, for at least thirty (30)
consecutive days, notice of the Preliminary Order of Forfeiture,
notice of the United States’ intent to dispose the Specific
Properties, and the requirement that any person asserting a
legal interest in the Specific Properties to file a petition
with the Court in accordance with the requirements of Title 21,
United States Code, Sections 853(n)(2) and (3). ‘The Preliminary
Order of Forfeiture further stated that the United States could,
to the extent practicable, provide direct written notice to any
person known to have an alleged interest in the Specific
Properties and as a substitute for published notice as to the
person notified;

WHEREAS, the provisions of Title 21, United States
Code, Section 853(n) (1), Rule 32.2(b)(6) of the Federal Rules of
Criminal Procedure, and Rules G(4) (a) (iv) (C) and @(5) (a} (ii) of

the Supplemental Rules for Admiralty or Maritime Claims and
2

 

 

 
Case 1:13-cr-00043-LAP Document 426-1 Filed 11/19/19 Page 3of5

Asset Forfeiture Actions, require publication of a notice of
forfeiture and of the Government’s intent to dispose of the
Specific Properties before the United States can have clear
title to the Specific Properties;

WHEREAS, the Notice of Forfeiture and the intent of
the United States to dispose the Vehicles was posted on an
official government internet site (www. forfeiture.gov),
beginning on July 12, 2017, for thirty (30) consecutive days,
through August 10, 2017, pursuant to Rule G(4) (a) (iv) (Cc) of the
Supplemental Rules for Admiralty and Maritime Claims and Asset
Porfeiture Actions and proof of such publication was filed with
the Clerk of the Court on September 18, 2017 (Docket Entry 409);

WHEREAS, the Notice of Forfeiture and the intent of
the United States to dispose the Accounts was posted on an
official government internet site (www. forfeiLture.gov),
beginning on September 12, 2017, for thirty (30) consecutive
days, through October 11, 2017, pursuant to Rule G(4) (a) (iv) (¢)
of the Supplemental Rules fox Admiralty and Maritime Claims and
Asset Forfeiture Actions and proof of such publication was filed
with the Clerk of the Court on November 19, 2019 (Docket Entry

425};

 

 

 
Case 1:13-cr-00043-LAP Document 426-1 Filed 11/19/19 Page 4of5

WHEREAS, thirty (30) days have expired since final
publication of the Notice of Forfeiture and no petitions or
claims to contest the forfeiture of the Specific Properties;

WHEREAS, the Defendant is the only person known by the
Government to have a potential interest in the Specific
Properties; and

WHEREAS, pursuant to Title 21, United States Code,
Section 853(n) (7), the United States shall have clear title to
any forfeited property if no petitions for a hearing to contest
‘the forfeiture have been filed within thirty (30) days of final
publication of notice of forfeiture as set forth in Title 21,
United States Code, Section 853 (n) (2);

NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED
THAT:

1. All right, title and interest in the Specific
Properties is hereby forfeited and vested in the United States of
America, and shall be disposed of according to law.

2. Pursuant to Title 21, United States Code, Section
853(n)(7) the United States of America shall and is hereby deemed
to have clear title to the Specific Properties.

3. The United States Marshais Service (or its

designee) shall take possession of the Specific Properties and

 

 

 
Case 1:13-cr-00043-LAP Document 426-1 Filed 11/19/19 Page 5 of5

dispose of the same according to law, in accordance with Title
21, United States Code, Section 853(h).

4, The Clerk of the Court shall forward four
certified copies of this Final Order of Forfeiture to Assistant
United States Attorney Alexander Wilson, Co-Chief, Money
Laundering and Transnational Criminal Enterprises Unit, United
States Attorney's Office, Southern District of New York, One St.

Andrew's Plaza, New York, New York 10007.

 

SO ORDERED:

. jj ; / a Sy fo _ 4h ; . f ot :
Otittal?. Laewhe eworibes 4) ANY
HONORABLE LORETTA A. PRESKA DATE .

UNITED STATES DISTRICT JUDGE

 

 

 
